Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Generating a sum picture by adding pixel values of current picture and pixel values of past picture”.
Claim Objections
Claim 7 is objected to because of the following informalities:  “ppicture” in line 3 should read “picture”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  “the adding unit” in line 3 should read “the picture adding unit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the number of past frames" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C 101. The claimed invention is directed to non-statutory subject matter.  The claim do not fall within at least one of the four categories of patent eligible subject matter because “a computer program” as claimed does not fall in to eligible one of the four statutory categories. See MPEP 2106.03.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 6 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mistretta et al. (US20130300883) hereafter Mistretta. 

1. Regarding claim 1, Mistretta discloses an information processing device (figs 1A, 2-3 and 6A shows and discloses an information processing device 104) comprising: 
a picture data acquisition unit configured to sequentially acquire picture data of frames of a moving picture obtained by photographing (figs 1A, 2 and paras 0007-0008, 0011, 0025-0027 and 0034-0036 discloses an imaging system 100 which captures a real-time video (i.e sequentially acquired frames of moving picture produced by image array 200 by photographing meeting the limitations of image acquisition unit) of the scene 202 meeting the above claim limitations); 
a picture adding unit configured to generate a sum picture obtained by adding, to pixel values of a picture of a current frame newly acquired, pixel values of a picture of past frame acquired earlier, the pixel values added together being those of pixels at corresponding positions (Figs 2, 3 and 6A, element 204 “a picture adding unit”, paras 0008, 0010-0011, 0034-0035, 0038-0039 shows and discloses creating a composite picture (i.e the sum picture) by integrating (adding) the pixel values (i.e 640x480 2D pixel array frame) of the current frame I sub k 600 being added to the pixel values (i.e 640x480 2D pixel array frame) of the past frame I sub k-1 602 acquired earlier on a pixel-by-pixel (i.e corresponding positions of the 2D frame arrays) basis meeting the above claim limitations); and 
an output unit configured to output data representing a result of a predetermined process performed using the sum picture (fig 2 element 206, fig 3, para 0038 discloses display device 206 displaying (i.e the predetermined process of presentation or displaying, examiner notes that the specifics of the predetermined process are not required by the current claim) the composite image (i.e using the sum picture) for presentation to the user 208 meeting the claim limitations).  

2. Regarding claim 6, Mistretta, discloses the information processing device according to claim 1, wherein the output unit outputs data of display picture including the sum picture (fig 2 display device 206 and para 0038 discloses a composite image (sum picture) is produced for presentation (display) to the user meeting the claim limitations).

3. Regarding claim 11, Mistretta discloses an information processing system (figs 1A, 2-3 and 6A shows and discloses an information processing system) comprising: 
a head-mounted display including an imaging device configured to take a moving picture with a field of view corresponding to a gaze of a user (fig 1A, paras 0034- 0036 shows and discloses head mounted display including an imaging device “i.e user wearing the goggle system” capturing the images of the scene as the user is moving his head from side to side (I,e corresponding to the gaze of the user) meeting the above claim limitations); and an information processing device (figs 1A, 2-3 and 6A shows and discloses an information processing device 104 having display device 206 configured to display data pictures) configured to generate data of display pictures to be displayed by the head- mounted display (fig 1A, para 0036 shows and discloses the head mounted display) on a basis of the moving picture (figs 1A, 2 and paras 0007-0008, 0011, 0025-0027 and 0034-0036 discloses an imaging system 100 which captures a real-time video (i.e sequentially acquired frames of moving picture by photographing) of the scene 202 meeting the above claim limitations), wherein the information processing device (figs 1A, 2-3 and 6A shows and discloses an information processing device 104) includes: a picture data acquisition unit configured to sequentially acquire picture data of frames of the moving picture (figs 1A, 2 and paras 0007-0008, 0011, 0025-0027 and 0034-0036 discloses an imaging system 100 which captures a real-time video (i.e sequentially acquired frames of moving picture produced by image array 200 by photographing meeting the limitations of image acquisition unit) of the scene 202 meeting the above claim limitations); a picture adding unit configured to generate a sum picture obtained by adding, to pixel values of a picture of a current frame newly acquired, pixel values of a picture of past frame acquired earlier, the pixel values added together being those of pixels at corresponding positions (Figs 2, 3 and 6A, element 204 “a picture adding unit”, paras 0008, 0010-0011, 0034-0035, 0038-0039 shows and discloses creating a composite picture (i.e the sum picture) by integrating (adding) the pixel values (i.e 640x480 2D pixel array frame) of the current frame I sub k 600 being added to the pixel values (i.e 640x480 2D pixel array frame) of the past frame I sub k-1 602 acquired earlier on a pixel-by-pixel (i.e corresponding positions of the 2D frame arrays) basis meeting the above claim limitations); and an output unit configured to output the data of the display pictures, the data representing a result of a predetermined process performed using the sum picture (fig 2 element 206, fig 3, para 0038 discloses display device 206 displaying (i.e the predetermined process of presentation or displaying, examiner notes that the specifics of the predetermined process are not required by the current claim) the composite image (i.e using the sum picture) for presentation to the user 208 meeting the claim limitations).  

4. Regarding claim 12, Mistretta discloses an image processing method to be employed by an information processing device, the method (figs 1A, 2-3 and 6A shows and discloses a method employed by an information processing device 104) comprising:  
sequentially acquiring picture data of frames of a moving picture obtained by photographing (figs 1A, 2 and paras 0007-0008, 0011, 0025-0027 and 0034-0036 discloses an imaging system 100 which captures a real-time video (i.e sequentially acquired frames of moving picture by photographing) of the scene 202 meeting the above claim limitations), and storing the picture data in a memory (fig 2 shows element 214 and para 0030 discloses memory 214 storing image data (i.e the picture data) used for the processing meeting the claim limitations); 
generating a sum picture obtained by adding, to pixel values of a picture of a current frame newly acquired, pixel values of a picture of past frame acquired earlier and read from the memory, the pixel values added together being those of pixels at corresponding positions (Figs 2, 3 and 6A, element 204 “a picture adding unit”, paras 0008, 0010-0011, 0034-0035, 0038-0039 shows and discloses creating a composite picture (i.e the sum picture) by integrating (adding) the pixel values (i.e 640x480 2D pixel array frame) of the current frame I sub k 600 being added to the pixel values (i.e 640x480 2D pixel array frame) of the past frame I sub k-1 602 acquired earlier on a pixel-by-pixel (i.e corresponding positions of the 2D frame arrays) basis meeting the above claim limitations); and  
outputting data representing a result of a predetermined process performed using the sum picture (fig 2 element 206, fig 3, para 0038 discloses display device 206 displaying (i.e the predetermined process of presentation or displaying, examiner notes that the specifics of the predetermined process are not required by the current claim) the composite image (i.e using the sum picture) for presentation to the user 208 meeting the claim limitations).  

5. Claim 13 is a corresponding computer program claim of claim 1. See the corresponding explanation of claim 1. Para 0034 discloses the stored program for controlling the functions of claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mistretta in view of Rothberg et al. (US20140243614) hereafter Rothberg.

6. Regarding claim 2, Mistretta disclose the information processing device according to claim 1. Mistretta discloses and shows the image processing in the HMD (Goggles) as seen in claim 1 and also discloses processing for example medical images as seen in paras 0035-0036. Mistretta however do not recite further comprising: an image analysis unit configured to perform an analysis process by extracting a feature point from the sum picture, and acquire information about a subject, wherein the output unit outputs data representing a result of information processing performed on a basis of the information about the subject.  
	Rothberg discloses perform an analysis process by extracting a feature point from the sum picture, and acquire information about a subject, wherein the output unit outputs data representing a result of information processing performed on a basis of the information about the subject (paras 0057, 0119, 0460, 0465 and 0488 discloses extracting/detecting features from the fused image (i.e the sum picture) and detect a particular type of tissue (i.e a subject) and automatically detect a presence of cancer (i.e a result of information processing about the subject tissue) meeting the above claim limitations). Before the effective filing date of the para 0524. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Rothberg in the device of Mistretta to obtain the invention as specified in claim 2.

7. Regarding claim 4, Mistretta and Rothberg disclose the information processing device according to claim 2. Mistretta shows and discloses wherein the picture adding unit generates a sum picture using the addition of the past frames as seen in claim 1, fig 6 (three previous frames 602) added to current frame 600 to produce a composite picture at para 0038 in claim 2 and at Paras 0057, 0119, 0460, 0465 and 0488  generating a plurality of sum pictures and extracting feature points from each of the plurality of sum pictures as claimed in claim 4 would be obvious and within one of ordinary skill in the art. 

s 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mistretta in view of Grauer et al. (US20170234976) hereafter Grauer.

8. Regarding claim 5, Mistretta discloses the information processing device according to claim 1. Mistretta discloses the picture adding unit as seen in claim 1. Mistretta also shows in figs 3-4 and paras 0058-0059 the processing of the images (i.e the determining of the direction and displacement that the current image has shifted from the previously acquired image frame before the composition), however is silent and do not recite in exact claim language wherein before performing the addition, corrects an image of a subject in the picture of the past frame to an image at a photographing time of the current frame on a basis of changes in position and posture of the subject in a three-dimensional space.  
	Grauer discloses wherein before performing the addition, corrects an image of a subject in the picture of the past frame to an image at a photographing time of the current frame on a basis of changes in position and posture of the subject in a three-dimensional space (paras 0032- 0033 and 0051 discloses processing the images of the vehicle 130 is in motion and the  elements in the imaged environment are moving with respect to the imaging system (i.e the position of the subject changes in a three-dimensional space (imaged environment) the images may be pre-processed (like noise suppression, contrast enhancement, gamma correction etc) prior to fusion (i.e the correction prior to sum picture) meeting the claim limitations of claim 5. Before the effective filing date of the invention was made, Mistretta and Grauer are combinable because they are from the same field of endeavor paras 0045, 0065. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Grauer in the device of Mistretta to obtain the invention as specified in claim 5.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mistretta, Rothberg and in further view of Grauer.

9. Regarding claim 10, Mistretta and Rothberg discloses the information processing device according to claim 2. Mistretta discloses in para 0026 the image sensor senses light in the scene. Rothberg discloses extracting the feature point as seen in claim 2. Mistretta and Rothberg however do not recite in exact claim language wherein the picture data acquisition unit acquires picture data of frames obtained by video shooting of reflected light of light in a predetermined wavelength range emitted to a space to be photographed; and the image analysis unit extracts, from the sum picture, an image of the reflected light as the feature point.  
	Grauer discloses wherein the picture data acquisition unit acquires picture data of frames obtained by video shooting of reflected light of light in a predetermined wavelength range emitted to a space to be photographed; and the image analysis unit extracts, from the sum picture, an image of the reflected light as the feature point (Figs 1, 3 and paras 0025-0028, 0041, 0046, 0048 and 0051 shows and discloses a light source 102 emitting the light of predetermined wavelength range and the reflected light received by the camera 104 and the image sensor and the image processor extracts the image features (i.e an image of the reflected light i.e 172, 174, 176 etc of the fused image 170) from the fused image (sum picture) meeting the above claimed limitations). Before the effective filing date of the invention was made, Mistretta, Rothberg and Grauer are combinable because they are from the same field of endeavor and are analogous art of image processing (i.e processing images and displaying on the Heads up display). The suggestion/motivation would be a generating an alert or notification relating to a detected object of interest in the environment/scene at paras 0045, 0065. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Grauer in the device of Mistretta and Rothberg to obtain the invention as specified in claim 10.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mistretta in view of Yoshida Takashi (JP2001357396A) hereafter Yoshida (Applicant submitted IDS dated 09/13/2019).

10. Regarding claim 9 as best understood by the examiner, Mistretta discloses the information processing device according to  claim 1, wherein the adding unit selects the number of past frames to be added so as to allow an image of a subject in the sum picture (Figs 2, 3 and 6A, element 204 “a picture adding unit”, paras 0008, 0010-0011, 0026, 0034-0035, 0038-0039 shows and discloses creating a composite picture (i.e the sum picture) by integrating (adding) the pixel values (i.e 640x480 2D pixel array frame) of the current frame I sub k 600 being added to the pixel values (i.e 640x480 2D pixel array frame) of the past frames I sub k-1, k-2, k-3 602 etc acquired earlier on a pixel-by-pixel (i.e corresponding positions of the 2D frame arrays) basis meeting the above claim limitations wherein the adding unit selects the number of past frames to be added so as to allow an image of a subject in the sum picture) 
	Yoshida discloses on page 1 solution section permitting the average luminance of a prescribed area becomes one within a range, generating the synthetic image (sum picture) and detecting the object from the synthetic image meeting the claim limitations an image of a subject in the sum picture to be given in a predetermined brightness range, examiner notes that the specifics of the predetermined brightness range is not required by the current claim). Before the effective filing date of the invention was made, Mistretta and Yoshida are combinable because they are from the same filed of endeavor and are analogous art of image processing and object detection. The suggestion/motivation would be an object recognition with a clear and guaranteed (surely) detection (page 1 col 1 para 1). Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Yoshida in the device of Mistretta to obtain the invention as specified in claim 9.

Allowable Subject Matter
Claims 3, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669